Exhibit 10.5




WEC ENERGY GROUP
SUPPLEMENTAL LONG TERM DISABILITY PLAN
Amended and Restated Effective as of January 1, 2017






--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
Page
 
 
 
1.
Participation
1
 
 
 
2.
Vesting
1
 
 
 
3.
Make Whole Long Term Disability Benefits
1
 
 
 
4.
Payments Upon Change in Control
2
 
 
 
5.
Government Regulations
3
 
 
 
6.
Nonassignment
3
 
 
 
7.
Provisions of Benefits
3
 
 
 
8.
Plan Administation
3
 
 
 
9.
Termination or Modification of Plan
4
 
 
 
10.
Claim Procedures
4
 
 
 
11.
Miscellaneous
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





i

--------------------------------------------------------------------------------





WEC ENERGY GROUP
SUPPLEMENTAL LONG TERM DISABILITY PLAN
The WEC Energy Group Supplemental Long Term Disability Plan (the “Plan”)
(formerly, the Wisconsin Energy Corporation Supplemental Long Term Disability
Plan) was created effective as of April 29, 2003, to provide special
supplemental long term disability benefits for eligible participants. The Plan
is amended and restated effective as of January 1, 2017.
1.
Participation



(a)
Definition of a “Participant.”



The term “Participant” as used in this Plan refers to any key employee of
WEC Energy Group, Inc. (the “Company”) (prior to June 29, 2015, the Company was
known as Wisconsin Energy Corporation), or its subsidiaries, who is designated
for participation in this Plan by the Chief Executive Officer of the Company
(the "Chief Executive Officer"), the Company’s Board of Directors (the “Board”)
or the Compensation Committee of the Board (the “Compensation Committee”) and
who has not been removed from this Plan pursuant to paragraph (b) below.
(b)
Removal of a Participant



A Participant may be removed from the Plan at any time by the Chief Executive
Officer, the Board or the Compensation Committee, provided no such removal may
eliminate or reduce any benefits which are protected under Article IX in the
event of termination of this Plan.
2.
Vesting



A Participant will be deemed to be Vested in the disability benefit under
Article III upon the commencement of disability payments.
3.
Make Whole Long Term Disability Benefits



It is the intent of this Plan that a Participant not suffer any loss with
respect to a disability benefit under the long term disability benefit plan
generally applicable to employees of the Company and/or its subsidiaries,
including, if applicable to a Participant, any higher income replacement options
above the core or basic levels (the “LTD Plan”) because of either the exclusion
of base salary deferred under a savings or other deferred compensation plan, the
exclusion of bonus earnings (but for purposes of this Plan, counting bonus
earnings at the target level) from the definition of the LTD Plan (the “Bonus
Exclusion”), or the limitations on annual compensation imposed by
Section 505(b)(7) of the Internal Revenue Code (the “IRC Limit”). Therefore, in
the event a Participant in this Plan becomes eligible for and begins to receive
a disability benefit from the LTD Plan applicable to the Participant, and the
amount of such disability


1

--------------------------------------------------------------------------------




benefit is limited because of application of salary deferral, the Bonus
Exclusion, or the IRC Limit, a make whole disability benefit shall be paid from
this Plan as a supplement to the disability benefit paid from the LTD Plan. Such
LTD supplement shall equal the monthly amount by which the Participant’s
disability benefit under the LTD Plan was less because of application of salary
deferral, the Bonus Exclusion, and IRC Limit. Such LTD supplement shall commence
at the same time as the disability benefit paid under the LTD Plan and continue
for so long as such disability benefit is paid. All LTD supplements paid
hereunder shall be paid out of general corporate assets or out of a grantor
trust as provided in Article VII below.
4.
Payments Upon Change in Control



For purposes of this Article IV, a “Change in Control” with respect to the
Company shall mean the occurrence of any of the following events, as a result of
one transaction or a series of transactions:
(a)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding the Company, its affiliates, and any
qualified or nonqualified plan maintained by the Company or its affiliates)
becomes the “beneficial owner” (as defined in Rule 13d‑3 promulgated under such
Act), directly or indirectly, of securities of the Company representing more
than 20% of the combined voting power of the Company’s then outstanding
securities;



(b)
individuals who constitute a majority of the Board immediately prior to a
contested election for positions on the Board cease to constitute a majority as
a result of such contested election;



(c)
the Company is combined (by merger, share exchange, consolidation, or otherwise)
with another corporation and as a result of such combination, less than 60% of
the outstanding securities of the surviving or resulting corporation are owned
in the aggregate by the former shareholders of the Company;



(d)
the Company sells, leases, or otherwise transfers all or substantially all of
its properties or assets not in the ordinary course of business to another
person or entity; or



(e)
the Board determines in its sole and absolute discretion that there has been a
Change in Control of the Company.



These Change in Control provisions shall apply to successive Changes in Control
on an individual transaction basis.
Upon the occurrence of a Change in Control, then notwithstanding any other
provision of this Plan, the Company shall promptly cause to be paid to each
active and retired Participant or beneficiary receiving benefits under this Plan
a lump sum amount equal to the then present value of all benefits then accrued
under this Plan, calculated using (i) an interest rate equal to a 36 consecutive
month average, using the rates as of the last


2

--------------------------------------------------------------------------------




business day of each month (the "Month End Rate"), of the five year
United States Treasury Note yields (the "36 Month Average Rate") in effect
ending with the Month End Rate immediately prior to the month in which a Change
in Control event described in subparagraphs (1) through (5) above has occurred
as such yield is reported in the Wall Street Journal or comparable publication,
and (ii) the mortality table then in use by the Company for purposes of
estimating the present value of liabilities under the LTD Plan applicable to the
Participant. Such payments shall be made without regard to whether the
Participant's employment with the Company or any of its subsidiaries is
continuing. However, if the Participant in fact so continues and this Plan
continues, appropriate provisions shall be made so that any subsequent payments
made from this Plan are reduced to reflect the value of such lump sum payments.
5.
Government Regulations



It is intended that the Plan will comply with all applicable laws and
governmental regulations, and the Company and/or its subsidiaries shall not be
obligated to perform an obligation hereunder in any case where, in the opinion
of the Company’s counsel, such performance would result in violation of any law
or regulation. All amounts payable under this Plan shall be subject to all
applicable withholding taxes.
6.
Nonassignment



No benefit(s) under the Plan, nor any other interest hereunder of any
Participant or beneficiary shall be assignable, transferable, or subject to
sale, mortgage, pledge, hypothecation, anticipation, garnishment, attachment,
execution, or levy of any kind.
7.
Provisions of Benefits



The Company may establish a grantor trust (a “rabbi trust”) to serve as a
vehicle to hold such contributions as the Company may choose to make to prefund
its obligation for benefits hereunder, but the trust shall be designed so that
all assets therein are subject to the claims of the creditors of the Company or
any of its subsidiaries which have used such rabbi trust in the event of
insolvency, consistent with the provisions of Revenue Procedure 92‑64.
Notwithstanding the existence of such grantor trust, the Plan shall remain an
unfunded plan. A Participant’s rights to benefits under the Plan shall be those
of an unsecured creditor of the Company and/or its subsidiaries.
8.
Plan Administration



(a)
Except as otherwise provided in this Article VIII, the Plan shall be
administered by the internal administrative committee appointed by the Chief
Executive Officer (the "Committee"). Members of the Committee may be
Participants under this Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to such
individual. The Chief Executive Officer may not act on any matter involving such
officer's own participation in the Plan. All references to the Committee shall
be deemed to include reference to the Chief Executive Officer.



3

--------------------------------------------------------------------------------




(b)
The Committee (or the Chief Executive Officer if such individual chooses to so
act) shall have full and complete discretionary authority to (i) make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Plan, and (ii) decide or resolve any and all questions
including interpretations of the Plan, as may arise in connection with the
claims procedures set forth in Article X or otherwise with regard to the Plan.
The Committee shall have complete control and authority to determine the rights
and benefits of all claims, demands and actions arising out of the provisions of
the Plan of any Participant or beneficiary or other person having or claiming to
have any interest under the Plan. When making a determination or calculation,
the Committee may rely on information furnished by a Participant, the Company
and/or its subsidiaries. Benefits under the Plan shall be paid only if the
Committee decides in its sole discretion that the Participant or beneficiary is
entitled to them. The Committee or the Chief Executive Officer may delegate such
powers and duties as it determines for the efficient administration of the Plan.



9.
Termination or Modification of Plan



The Company may, in its sole discretion, terminate, amend or modify this Plan at
any time, in whole or in part, by action of its Board, Compensation Committee or
the Committee, provided that no such action may eliminate or reduce or change
the time or manner of payment of any benefits which: (i) have already become
payable to any Participant; or (ii) would have become payable to any Participant
if such Participant had retired immediately before such action is taken.
10.
Claim Procedures



The claim procedure rules applicable to the relevant LTD Plan shall also apply
to the make whole disability benefits provided for under Article III of this
Plan, and such claim procedure rules, as amended from time to time, are
incorporated by reference into this Plan.
11.
Miscellaneous



(a)
The Company shall have the right to withhold from any amounts payable under this
Plan any taxes or other amounts required to be withheld by any governmental
authority.



(b)
Every person receiving or claiming payments under this Plan shall be
conclusively presumed to be mentally competent until the date on which the
Company receives a written notice, in form and manner acceptable to it, that
such person is incompetent and that a guardian, conservator, or other person
legally vested with the care of such person’s estate has been appointed. In the
event a guardian or conservator of the estate of any person receiving or
claiming payments under this Plan shall be appointed by a court of competent
jurisdiction, payments may be made to such guardian or conservator provided that
proper proof of appointment and continuing qualification is furnished in a form
and



4

--------------------------------------------------------------------------------




manner acceptable to the Company. Any such payment so made shall be a complete
discharge of any liability therefor.


(c)
Participation in this Plan, or any modifications thereof, or the payment of any
benefits hereunder, shall not be construed as giving to the Participant any
right to be retained in the service of the Company or its subsidiaries, limiting
in any way the right of the Company or its subsidiaries to terminate the
Participant’s employment at any time, evidencing any agreement or understanding,
express or implied, that the Company or its subsidiaries will employ the
Participant in any particular position or at any particular rate of compensation
and/or guaranteeing the Participant any right to receive a salary increase in
any year.



(d)
The Company, or its subsidiaries, or their Boards of Directors or any committees
thereof, or any officer or director of the Company or its subsidiaries, any
member of the Committee or any other person shall not be liable for any act or
failure to act hereunder, except for fraud.



(e)
This Plan shall be governed by and construed in accordance with the laws of the
State of Wisconsin, to the extent not preempted by federal law, without
reference to conflicts of law principles.





5